t c memo united_states tax_court addison distribution inc petitioner v commissioner of internal revenue respondent win h emert petitioner v commissioner of internal revenue respondent docket nos filed date david m kirsch for petitioners steven walker for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined deficiencies in and penalties on petitioners' federal income taxes as follows docket no tax_year penalty ended deficiency sec_6662 dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether respondent determined that the method_of_accounting used by addison engineering inc aei did not clearly reflect income and whether aei must change from the cash_method to the accrual_method of accounting for its tax years ending on date and findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time petitioners filed their petitions aei and addison distribution inc distribution each had their principal places of business in san jose california and win h emert mr emert resided in san carlos california respondent concedes that petitioners are not liable for the accuracy-related_penalties the parties filed a stipulation of settled issues which resolved all other issues our decision regarding these issues affects the flowthrough tax consequences to petitioner win h emert aei's sole shareholder in mr emert founded and incorporated aei and it commenced business aei is an s_corporation and mr emert has always been its sole shareholder and corporate officer aei sells silicon wafer sec_3 and printed circuit boards the electronic materials to high-technology companies in mr emert incorporated distribution distribution maintains an inventory of goods distribution and aei have never had any written contract describing the business transactions between them during the years in issue a typical transaction among aei vendors subcontractors and customers occurred as follows customers contacted aei for the sale of electronic materials from aei to the customer the customer executed a purchase order for the purchase of electronic materials and the customer forwarded the purchase order to aei the purchase order identified aei as the seller and the customer as the buyer silicon wafers are thin slices of silicon that are used for making semiconductor devices in a small number of transactions distribution had goods which subcontractors could manufacture into electronic materials for aei's customers in these cases upon aei's acceptance of a customer's purchase order aei purchased the goods for the customer's order from distribution aei shipped the goods to a subcontractor and the subcontractors used these goods to manufacture electronic materials for aei's customers aei also solicited orders from customers upon acceptance of the customer's purchase order aei placed a firm order with a vendor or subcontractor for the production of the electronic materials for the customer vendors and subcontractors sent aei invoices for the electronic materials and aei paid the invoices when the electronic materials were ready vendors and subcontractors shipped them to aei aei received silicon wafers and printed circuit boards as finished products aei inspected the electronic materials that vendors and subcontractors shipped to aei after inspection aei placed its own labels on the goods identifying aei as the vendor aei then repackaged and shipped the electronic materials to the customer aei sent an invoice to the customer and the customer paid aei's invoice for the electronic materials aei has always used the cash_method_of_accounting aei treated the transaction between itself and vendors subcontractors or distribution as a sale_of_goods and or services by the vendors subcontractors or distribution to aei aei treated the transaction between itself and the customer as a sale_of_goods by aei to the customer during the years in issue aei included all payments it actually received from customers in those years in its gross_receipts aei also included all purchases from vendors subcontractors and distribution it actually paid in those years in cost_of_goods_sold cogs and aei subtracted cogs from its gross_receipts to determine its gross_income opinion petitioners first argue that respondent did not make a determination that the cash_method did not clearly reflect aei's income petitioners contend that sec_446 requires the commissioner to make an express finding that the method_of_accounting used by the taxpayer does not clearly reflect income respondent counters that a determination was made that the cash_method did not clearly reflect aei's income pursuant to sec_446 the commissioner has broad powers to determine whether an sec_446 provides in pertinent part a general_rule --taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income c permissible methods --subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting-- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the continued accounting_method used by a taxpayer clearly reflects income 360_us_446 104_tc_367 the commissioner however cannot require a taxpayer to change his method_of_accounting unless the commissioner makes a determination that the accounting_method used by the taxpayer does not clearly reflect income see sec_446 796_f2d_843 6th cir affg in part revg in part and remanding akers v commissioner tcmemo_1984_208 revd on another issue 482_us_117 90_tc_26 sec_1_446-1 income_tax regs provides that a taxpayer who is required to use inventories must also use the accrual_method of accounting with regard to purchases and sales a taxpayer who is required to use inventories and thereby the accrual_method violates the clear_reflection_of_income requirement by reporting purchases and sales under the cash_method see asphalt prods co v commissioner supra pincite aei uses the cash_method_of_accounting respondent in the notice_of_deficiency determined that aei is required to use inventories respondent's determination means that aei's use of continued secretary the cash_method_of_accounting violates sec_1_446-1 income_tax regs we conclude that respondent's determination that aei is required to use inventories is a determination that aei's use of the cash_method_of_accounting does not clearly reflect income petitioners next assert that aei is not required to account for inventories because it does not take title to the electronic materials respondent claims that aei has title to the electronic materials they are merchandise which aei held_for_sale and they are an income-producing factor therefore respondent claims that the regulations under sec_446 and sec_471 require aei to use inventories and the accrual_method of accounting the issue for decision is whether it is an abuse of respondent's discretion to require aei to change from the cash_method which aei uses for income_tax reporting purposes to the accrual_method subsumed in this issue is the question of whether aei should be required to account for inventories for tax purposes to resolve these issues we consider sec_446 and sec_471 and the regulations thereunder courts do not interfere with the commissioner's determination under sec_446 unless it is clearly unlawful 439_us_522 586_f2d_747 9th cir affg 64_tc_1091 ansley-sheppard-burgess co v commissioner supra the commissioner however cannot require a taxpayer to change from an accounting_method which clearly reflects its income to an alternate method_of_accounting merely because the commissioner considers the alternate method to more clearly reflect the taxpayer's income ansley-sheppard-burgess co v commissioner supra pincite whether an abuse_of_discretion has occurred is a question of fact id 102_tc_87 affd 71_f3d_209 6th cir see cole v commissioner supra pincite the reviewing court's task is not to determine whether in its own opinion the taxpayer's method_of_accounting clearly reflects income but to determine whether there is an adequate basis in law for the commissioner's conclusion that it does not ansley-sheppard-burgess co v commissioner supra pincite hospital corp of am v commissioner tcmemo_1996_105 consequently to prevail a taxpayer must prove that the commissioner's determination is arbitrary capricious or without sound basis in fact or law ansley-sheppard-burgess co v commissioner supra pincite ford motor co v commissioner supra pincite pursuant to sec_446 and sec_471 and the regulations thereunder a taxpayer that has inventories is required to use the accrual_method of accounting by regulation the secretary has determined that inventories are necessary if the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs the parties stipulated that aei's sale of electronic materials was the sale of merchandise that aei determined its gross_income from sales by subtracting cogs from total sales and that during the years in issue aei's sale of merchandise to customers was an income-producing factor possession of title to goods even if only for an instant is sufficient to require a taxpayer to inventory the goods as the taxpayer's stock-in-trade under the commissioner's regulations see eg middlebrooks v commissioner tcmemo_1975_275 see also sec_1_471-1 income_tax regs petitioners argue that aei is not required to account for inventories because it does not take title to the merchandise specifically petitioners assert that under california law title to the electronic materials passed directly from the vendors and subcontractors to aei's customers petitioners in essence claim that aei was a broker or agent for its customers and that aei merely coordinated the purchase sale and delivery of the electronic materials to its an exception to this rule exists however where the taxpayer can show that use of another method eg the cash_method would produce a substantial identity of results see 104_tc_367 petitioners do not address this point in their opening or reply briefs therefore it is not before the court see 92_tc_661 customers for a fee petitioners' argument is without merit aei in any given transaction acted as both the buyer pursuant to its contract with the vendor or subcontractor and the seller pursuant to its contract with its customers california commercial code sec_2106 provides that a sale consists in the passing of title from the seller to the buyer for a price thus it would be impossible under california law for aei to have purchased and resold the electronic materials without title having passed from the vendors or subcontractors to aei and then from aei to its customers see also tebarco mechanical corp v commissioner tcmemo_1997_311 additionally the parties stipulated a typical purchase order between aei and its customers that provided title to all items shipped by seller aei to buyer aei's customers shall pass to buyer at the f o b point designated on the face of this order but only after inspection and acceptance of the goods by buyer in accordance with the terms of this order furthermore the purchase order warranted that aei conveyed good title to the electronic materials to the customer these provisions provide clear evidence of aei's intentions and govern the passage of title see epic metals corp subs v commissioner tcmemo_1984_322 affd without published opinion 770_f2d_1069 3d cir petitioners also rely on 176_f2d_230 2d cir affg a memorandum opinion of this court as support for their contention that aei as a broker or agent is not required to maintain inventories as we stated in epic metals corp subs v commissioner supra the u s court_of_appeals for the second circuit decided simon on the ground that the taxpayer was properly characterized as a broker or commission merchant because his margin for profits and operating_expenses was the 5-percent commission or trade discount allowed him by the manufacturers in the present case as in epic metals aei does not derive its profit from commissions or trade discounts rather aei's profit is determined by the difference between the price it pays vendors or subcontractors for the electronic materials and the price at which it sells the electronic materials to its customers thus the facts of this case are fundamentally different from those of simon see epic metals corp subs v commissioner supra based on our review of the entire record we hold that aei had title to the electronic materials and is required to maintain inventories indeed aei determined gross_income by subtracting cogs from total sales we conclude that aei is required to use the accrual_method of accounting and respondent did not commit an abuse_of_discretion under sec_446 see sec_1 c i income_tax regs in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
